DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites “wherein the waveguide and the spacer are a single integral piece or the spacer” (emphasis added). It is unclear what the alternative limitation “or the spacer” means, and is therefore indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,190,881 (the ’881 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 6 of the ‘881 Patent recites all the elements in Claims 1 and 3. See the table below for a comparison.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,190,881 (the ’881 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 7 of the ‘881 Patent identically recites all the elements in Claim 7. See the table below for a comparison.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,190,881 (the ’881 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 8 of the ‘881 Patent identically recites all the elements in Claim 8. See the table below for a comparison.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,190,881 (the ’881 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 9 of the ‘881 Patent identically recites all the elements in Claim 9. See the table below for a comparison.

Claims 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,190,881 (the ’881 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 15 of the ‘881 Patent recites all the elements in Claims 15-17. See the table below for a comparison.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,190,881 (the ’881 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 16 of the ‘881 Patent identically recites all the elements in Claim 18. See the table below for a comparison.






Instant Application
U.S. No. 11, 190,881
1. A piezoelectric transducer comprising:1
   a base plate comprising a first electrical contact and a second electrical contact2;
   a transduction element mounted directly on the base plate and electrically connected to the first electrical contact3;
   a spacer comprising a via, the via comprising electrically conductive material, wherein the spacer is mounted on the base plate around the transduction element and the electrically conductive material of the via is electrically connected to the second electrical contact4;
   a waveguide mounted on the diaphragm above the spacer or mounted directly on the spacer5; and
   a diaphragm mounted on the spacer and on the transduction element6.

3. The piezoelectric transducer of claim 1, wherein an electrically conductive adhesive bonds the spacer to the base plate and electrically connects the electrically conductive material in the via to the second electrical contact7.




1. A piezoelectric transducer comprising:1
   a base plate comprising a first electrical contact and a second electrical contact2;
   a transduction element mounted directly on the base plate and electrically connected to the first electrical contact3;
   a spacer comprising a via, the via comprising electrically conductive material, wherein the spacer is mounted on the base plate around the transduction element and the electrically conductive material of the via is electrically connected to the second electrical contact4; and
   a diaphragm mounted on the spacer and on the transduction element6,
   wherein an electrically conductive adhesive bonds the spacer to the base plate and electrically connects the electrically conductive material in the via to the second electrical contact7.

6. The piezoelectric transducer of claim 1, further comprising a waveguide mounted on the diaphragm above the spacer or mounted directly on the spacer5.
7. The piezoelectric transducer of claim 1, further comprising a protection grid attached to the waveguide such that the protection grid is above a cup of the diaphragm.

7. The piezoelectric transducer of claim 6, further comprising a protection grid attached to the waveguide such that the protection grid is above a cup of the diaphragm.
8. The piezoelectric transducer of claim 1, wherein the waveguide and the diaphragm are a single integral piece.
8. The piezoelectric transducer of claim 6, wherein the waveguide and the diaphragm are a single integral piece.
9. The piezoelectric transducer of claim 1, wherein the waveguide and the spacer are a single integral piece or the spacer.
9. The piezoelectric transducer of claim 6, wherein the waveguide and the spacer are a single integral piece or the spacer and the diaphragm are a single integral piece.
15. A piezoelectric transducer comprising1:
   a base plate comprising a first electrical contact and a second electrical contact2;
   a transduction element comprising an elastic layer and a piece of piezoelectric material, wherein the elastic layer is mounted directly on the base plate and electrically connected to the first electrical contact through electrically conductive adhesive3;
   a spacer comprising a via, the via comprising electrically conductive material, wherein the spacer is mounted on the base plate around the transduction element and the electrically conductive material of the via is electrically connected to the second contact through electrically conductive adhesive4;
   a diaphragm comprising a perimeter and a cup, wherein the perimeter is mounted on the spacer, the cup is mounted on the piece of piezoelectric material5;
   a waveguide mounted to the perimeter of the diaphragm or mounted directly on the spacer6.

16. The piezoelectric transducer of claim 15, wherein the transduction element covers the first electrical contact and the spacer covers the second electrical contact7.

17. The piezoelectric transducer of claim 15, wherein the cup is electrically connected to the piece of piezoelectric material through electrically conductive adhesive8.
14. A piezoelectric transducer comprising1:
   a base plate comprising a first electrical contact and a second electrical contact2;
   a transduction element comprising an elastic layer and a piece of piezoelectric material, wherein the elastic layer is mounted directly on the base plate and electrically connected to the first electrical contact through electrically conductive adhesive3;
   a spacer comprising a via, the via comprising electrically conductive material, wherein the spacer is mounted on the base plate around the transduction element and the electrically conductive material of the via is electrically connected to the second contact through electrically conductive adhesive4; and
   a diaphragm comprising a perimeter and a cup, wherein the perimeter is mounted on the spacer, the cup is mounted on the piece of piezoelectric material5, and the cup is electrically connected to the piece of piezoelectric material through electrically conductive adhesive8,
   wherein the transduction element covers the first electrical contact and the spacer covers the second electrical contact7.

15. The piezoelectric transducer of claim 14, further comprising a waveguide mounted to the perimeter of the diaphragm or mounted directly on the spacer6.
18. The piezoelectric transducer of claim 17, further comprising a protection grid attached to the waveguide above the cup of the diaphragm.

16. The piezoelectric transducer of claim 15, further comprising a protection grid attached to the waveguide above the cup of the diaphragm.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-10, 12, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jaffe, U.S. Patent No. 2,592,703, patented on 4/15/1952 (Jaffe), in view of Hamada et al., U.S. Patent No. 7,141,919, patented on 11/28/2006, (Hamada).

As to Claim 1, Jaffe discloses a piezoelectric transducer (Figs. 3 and 4) comprising: a base plate (bottom of [30]); a transduction element [31] mounted directly on the base plate (bottom of [30]) and electrically connected to a first electrical contact [41] (Col. 4, lines 70-71); a spacer (side of [30]) comprising a via, the via comprising electrically conductive material (the conductive lead; Col. 4, lines 70-71; of the terminal [40] travels through the spacer; See Fig. 3), wherein the spacer (side of [30]) is mounted on the base plate (bottom of [30]) around the transduction element [31] and the electrically conductive material of the via is electrically connected to a second electrical contact [34] (the lead connects the transduction element [31] and a terminal [40]; Col. 4, lines 70-71); a waveguide [50] mounted on the diaphragm [36, 38] above the spacer (side of [30]) or mounted directly on the spacer (side of [30]) (See Fig. 5); and a diaphragm mounted [36, 38] on the spacer (side of [30]) and on the transduction element [31] (See Fig. 3). It is noted that Jaffe does not explicitly disclose that the base plate comprises the first electrical contact and the second electrical contact, rather Jaffe discloses that the electrical contacts [40, 41] are on the sides of the transducer (See Fig. 3). However, providing the second electrical contact on the base plate of a piezoelectric transducer was well known. Hamada discloses a similar piezoelectric transducer having a base plate [20] comprising a first electrical contact [22] and a second electrical contact [23] (See Fig. 3). One of ordinary skill in the art would have recognized that providing the electrical contacts on a base portion of a piezoelectric transducer would have allowed for an alternative mounting solution for such a transducer (Hamada: Col. 6, lines 10-11). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate Hamada’s improvement of the electrical contacts in the base plate, into the piezoelectric transducer of Jaffe.

As to Claim 2, Jaffe and Hamada remain as applied above to Claim 1. Jaffe does not explicitly disclose that an electrically conductive adhesive bonds the transduction element to the base plate and electrically connects the transduction element to the first electrical contact. However, using such a technique to attach transducer components was well known. Hamada further discloses that an electrically conductive adhesive [33] bonds the transduction element [1] to the base plate [20] and electrically connects the transduction element to the first electrical contact [22] (Col. 5, lines 51-56). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the transducer of Jaffe and Hamada to use Hamada’s improvement of electrically conductive adhesive.

As to Claim 6, Jaffe and Hamada remain as applied above to Claim 1. Jaffe further discloses that the transduction element [31] comprises a piece of piezoelectric material (the material is a barium titanate dielectric; col. 4, lines 51-54), and an elastic layer [34] (the material of [34] is rubber; col. 4, lines 56-60).

As to Claim 7, Jaffe and Hamada remain as applied above to Claim 1. Jaffe further discloses a protection grid (inner portion of [50]) attached to the waveguide [50] such that the protection grid is above a cup [38] of the diaphragm [36, 38] (See Fig. 5).

As to Claim 8, Jaffe and Hamada remain as applied above to Claim 1. Jaffe further discloses that the waveguide [50] and the diaphragm [36, 38] are a single integral piece (the diaphragm is fixed to the waveguide; See Fig. 5).
As to Claim 9, Jaffe and Hamada remain as applied above to Claim 1. Jaffe further discloses that the waveguide [50] and the spacer (side of [30]) are a single integral piece (the waveguide is fixed to the spacer and the spacer is fixed to the diaphragm; See Fig. 5).

As to Claim 10, Jaffe and Hamada remain as applied above to Claim 1. Jaffe further discloses that the spacer (side of [30]) and the diaphragm [36, 38] are a single integral piece (the waveguide is fixed to the spacer and the spacer is fixed to the diaphragm; See Fig. 5).

As to Claim 12, Jaffe and Hamada remain as applied above to Claim 1. Jaffe further discloses that the diaphragm [36, 38] comprises an electrically conductive material (the diaphragm comprises a metal; col. 4, lines 63-65).

As to Claim 14, Jaffe and Hamada remain as applied above to Claim 1. Hamada further discloses that the spacer (side portion of [20]) covers the second electrical contact [23] (See Fig. 3)

As to Claim 20, Jaffe discloses a piezoelectric transducer (Figs. 3 and 4) comprising: a base plate (bottom of [30]); transduction element [31] mounted directly on the base plate (bottom of [30]); a spacer (side of [30]) comprising an electrically conductive material (the conductive lead; Col. 4, lines 70-71; of the terminal [40] travels through the spacer; See Fig. 3), wherein the spacer (side of [30]) is mounted on the base plate (bottom of [30]) around the transduction element [31]; a diaphragm mounted [36, 38] on the spacer (side of [30]) and on the transduction element [31] (See Fig. 3), and a waveguide [50] mounted to the perimeter of the diaphragm [36, 38] or mounted directly on the spacer (side of [30]) (the waveguide [50] is mounted directly on the side of [30], which corresponds to the spacer; See Fig. 5);. It is noted that Jaffe does not explicitly disclose that the base plate comprises the first electrical contact and the second electrical contact, the transduction element covering the first electrical contact, rather Jaffe discloses that the electrical contacts [40, 41] are on the sides of the transducer (See Fig. 3). However, providing the second electrical contact on the base plate of a piezoelectric transducer was well known. Hamada discloses a similar piezoelectric transducer having a base plate [20] comprising a first electrical contact [22] and a second electrical contact [23] (See Fig. 3) the transduction element [1] covering the first electrical contact [22]. One of ordinary skill in the art would have recognized that providing the electrical contacts on a base portion of a piezoelectric transducer would have allowed for an alternative mounting solution for such a transducer (Hamada: Col. 6, lines 10-11). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate Hamada’s arrangement of the electrical contacts, into the piezoelectric transducer of Jaffe.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jaffe, U.S. Patent No. 2,592,703, patented on 4/15/1952 (Jaffe), Hamada et al., U.S. Patent No. 7,141,919, patented on 11/28/2006, (Hamada), further in view of Tokuhisa et al., U.S. Patent No. 9,973,857, patented on 5/15/2018 (Tokuhisa).
As to Claim 4, Jaffe and Hamada remains as applied above to Claim 1. Jaffe and Hamada do not explicitly disclose that an electrically conductive adhesive bonds the diaphragm to the transduction element and electrically connects the diaphragm to the transduction element. However, providing a conductive adhesive to bond transduction elements to other conductive elements was well known. Tokuhisa discloses a similar piezoelectric transducer wherein an electrically conductive adhesive bonds the diaphragm [321] to the transduction element [322] and electrically connects the diaphragm [321] to the transduction element [322] (Col. 8, lines 23-27). One of ordinary skill in the art would have recognized that incorporating the conductive adhesive would have provided the obvious benefit of a secure contact between the diaphragm and transduction element (Tokuhisa: Col. 8, lines 25-27).

Allowable Subject Matter
Claim 3 would be allowable if rewritten or amended to overcome the double patenting rejections, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter: Claim 3 recites the unique feature of an electrically conductive adhesive bonding the spacer to the base plate and electrically connecting the electrically conductive material in the via to the second electrical contact. The closest prior art does not disclose or suggest such features.

Claims 5, 11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Claim 5 recites the unique feature of an electrically conductive adhesive bonding the diaphragm to the spacer and electrically connecting the diaphragm to the electrically conductive material in the via. Claim 11 recites the unique feature of the perimeter comprising cutouts around the circumference of the cup and the cup comprising a cutout at the center of the cup.  Claim 13 recites the unique feature of the transduction element covering the first electrical contact and does not cover the second electrical contact. The closest prior art does not disclose or suggest such features.

Claims 15-19 would be allowable if rewritten or amended to overcome the double patenting rejections, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter:  Claim 15 recites the unique feature of a waveguide mounted on the perimeter of the diaphragm or mounted directly on the spacer. The closest prior art does not disclose or suggest such features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653